Judgment, Supreme Court, Bronx County (Richard Lee Price, J), rendered January 26, 2007, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
After the court denied defendant’s challenge for cause to a prospective juror, and defendant used all of his peremptory challenges, the court “gave him an additional peremptory challenge which he declined to use. Since the defendant did not exhaust all of his peremptory challenges when jury selection was completed, the asserted impropriety of the denial of the challenge for cause does not constitute a ground for reversal” (People v Libardi, 12 AD3d 534, 534-535 [2004], lv denied 4 NY3d 765 [2005] [citations omitted]; see also People v Miles, 55 AD3d 955 [2008], lv denied 11 NY3d 928 [2009]). Concur—Tom, J.E, Andrias, Buckley and DeGrasse, JJ.